Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Adams, J.), rendered July 18, 2006, convicting him of criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
*877Ordered that the judgment is affirmed.
After subtracting the periods of delay which were due to the defendant’s pretrial motion practice (see CPL 30.30 [4] [a]; People v Worley, 66 NY2d 523 [1985]), the periods during which the defendant was without counsel through no fault of the Supreme Court (see CPL 30.30 [4] [f]; People v Clark, 11 AD3d 706 [2004]), and adjournments the defendant either requested or consented to (see CPL 30.30 [4] [b]), the total time chargeable to the People was within the permitted 90-day period (see CPL 30.30 [1] [b]; see generally People v Kendzia, 64 NY2d 331 [1985] ).
Contrary to the defendant’s contention, he was not entitled to a missing witness charge (see generally People v Savinon, 100 NY2d 192, 196 [2003]; People v Gonzalez, 68 NY2d 424, 427 [1986] ) or any relief for the alleged failure of the People to turn over Brady material (see Brady v Maryland, 373 US 83 [1963]). Prudenti, PJ., Ritter, Florio and McCarthy, JJ., concur.